Citation Nr: 1757146	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  06-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for linear scar of the right leg.

3.  Entitlement to a rating in excess of 10 percent for right leg scar (claimed as skin fibrosis).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right leg thrombophlebitis.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schistosomiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The record reflects the Veteran's psychiatric disorder claim has a complex procedural history, which includes prior actions by the Board and the United States Court of Appeals for Veterans Claims (Court).  In pertinent part, recent actions include the Board remanding the case for further development in February 2016, to include according the Veteran a new competent medical examination regarding this claim.  Such an examination was accomplished in April 2016, and all other development directed by that remand appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

More recently, in July 2017 the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA) regarding the appeal.  The requested medical expert's opinion was subsequently promulgated in September 2017.  The Veteran was provided with a copy of that opinion, and given 60 days to respond in accord with 38 C.F.R. § 20.903 (2017), and a response was received from his accredited representative in November 2017.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's scar, lumbar spine, high blood pressure, right leg thrombophlebitis, and schistosomiasis claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's psychiatric disability, diagnosed as major depressive disorder, had its onset in service.


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran has reported, in part, that his current psychiatric disorder is related to an in-service automobile accident in which he sustained head trauma and a right leg injury.  His service treatment records confirm he was involved in an automobile accident in December 1967 while on active duty.  However, while there are references to treatment for a right leg injury, there was no indication of any head trauma.  Nevertheless, this does not change the fact the record confirms he was involved in an automobile accident while on active duty.  He is also service connected for a residual scar of the right leg from this automobile accident.  Further, he has reported that he developed symptoms such as anxiety and stress over the possibility of being sent to Vietnam during his active service.

Despite the foregoing, the Veteran's service treatment records contain no entries showing a diagnosis of or treatment for psychiatric problems while on active duty.  His psychiatric system was clinically evaluated as normal on service examinations dated in September 1965, October 1967, and June 1968.  He also did not indicate any such problems on the concurrent Reports of Medical History.  Further, there was no psychiatric complaints noted on an April 1968 VA medical examination, and his psychiatric system was evaluated as normal on that examination.

In addition, the Veteran's post-service medical records indicate he first received treatment for psychiatric problems beginning in at least 1977 and, for treatment purposes, he reported having psychiatric symptomatology since 1968.  For example, VA examinations conducted in October 1977 and August 1978 note he reported nervousness since 1968.  An August 1978 private psychiatric evaluation notes the Veteran reported feeling very depressed, nervous, tired of living, insomnic and anxious since he was discharged from the Army in 1968.  Further, the record reflects he has received various diagnoses in regard to his psychiatric symptoms over the years to include depressive neurosis, schizophrenia, dysthymic disorders, depressive reactions, passive-aggressive personality, and major depression with psychosis.  He was also found to have a positive PTSD screen, to include treatment records dated in October 2007 and March 2015.

In any event, as there is no competent medical evidence demonstrating a psychosis was diagnosed within the first post-service year, the Veteran is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  The Board also notes that this is supported by the September 2017 VHA opinion, which found, in pertinent part, that there was no evidence of psychosis within this period; and that the symptoms identified by the Veteran were depression, which was not a psychosis.  This statement is consistent with the provisions of 38 C.F.R. § 3.384, which does not identify depression as a psychosis.

As already noted, the Veteran has undergoing multiple medical evaluations which included opinions that addressed the nature and etiology of his current acquired psychiatric disorder.  In addition, the September 2017 VHA opinion addressed these issues based upon review of the evidence of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has determined that the evidence of record did not adequately determine the nature, onset and etiology of the Veteran's psychiatric disability and requested the opinion of a VHA expert, which was promulgated in September 2017.  That VHA expert concluded that the Veteran had depression; although the VHA expert opined that the Veteran's depression was not necessarily related to a specific incident in service, the VHA expert nonetheless determined that the Veteran's depression had been present since service.  As such, because the VHA expert opined that the onset of the Veteran's depression was coincident with his period of active duty, and resolving all reasonable doubt in his favor, the Board finds that service connection for major depressive disorder is warranted.

ORDER

Service connection for major depressive disorder is granted.


REMAND

The Board observes that a March 2017 rating decision denied a compensable rating for service-connected linear scar of the right leg; denied a rating in excess of 10 percent for the other service-connected right leg scar; and determined that new and material evidence had not been received to reopen claims of service connection for a lumbar spine disorder, high blood pressure, right leg thrombophlebitis, and schistosomiasis.  The Veteran submitted a timely Notice of Disagreement (NOD) to that decision in May 2017.  Although the RO has sent correspondence to the Veteran regarding this NOD, it does not appear from the record available for the Board's review that a Statement of the Case (SOC) has been promulgated on these issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issues of entitlement to an initial compensable rating for linear scar of the right leg; a rating in excess of 10 percent for right leg scar; and whether new and material evidence has been received to reopen claims of service connection for a lumbar spine disorder, high blood pressure, right leg thrombophlebitis, and schistosomiasis.  The Veteran should be advised of the time period in which to perfect an appeal as to these claims.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


